Appeal (by permission) from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated December 17, 1971, which (1) reversed a judgment of the former City Court of the City of New York, Queens County, entered September 27, 1966, in favor of plaintiff, and (2) dismissed the complaint. Order affirmed, without costs. No opinion. Latham, Benjamin, Munder and Shapiro, JJ., concur; Martuscello, Acting P. J., dissents and votes to reverse the order of the Appellate Term and to reinstate the judgment in favor of plaintiff, upon the dissenting opinion of Mr. Justice Margett at the Appellate Term.